Citation Nr: 0639407	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-02 428	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10% for a low back 
disability prior to 10 June 2004.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20% disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1990 to July 
1994.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2001 rating action that reduced 
the rating of the veteran's low back disability from 10% to 
0%, effective September 2001.

By decision of December 2003, the Board restored a 10% rating 
for the low back disability from September 2001, and remanded 
the matter of a rating in excess of 10% to the RO for further 
development of the evidence and for due process development.

By rating action of June 2006, the RO granted a 20% rating 
for the low back disability from 10 June 2004; the matters of 
ratings in excess of 10% prior to          10 June 2004 and 
of the currently-assigned 20% remain for appellate 
consideration.

  
FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  Prior to 10 June 2004, the veteran's low back disability 
was manifested by subjective complaints of pain, with 
objective findings including no more than slight limitation 
of motion and minimal low back tenderness.

3.  Since 10 June 2004, the veteran's low back disability has 
been manifested by subjective complaints of pain, with 
objective findings including forward flexion to 80 degrees 
and no weakness shown on VA examination.  




CONCLUSIONS OF LAW

1.  Prior to 10 June 2004, the criteria for a rating in 
excess of 10% for a low back disability were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003).   

2.  The criteria for a current rating in excess of 20% for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

November 2001 and January and March 2004 post-rating RO 
letters informed the veteran of the VA's responsibilities to 
notify and assist him in his claims, and what was needed to 
establish entitlement to an increased rating (evidence 
showing that the disability had worsened).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the March 2004 notified the veteran that he should submit 
any evidence or information that he had in his possession 
that supported his claims.  The Board thus finds that those 
RO letters collectively satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were only furnished to the veteran 
subsequent to the June 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated above, the veteran has been notified of 
what was needed to substantiate his claims, and afforded 
several opportunities to present information and/or evidence 
in support thereof.  As a result of RO development and the 
Board remand, comprehensive documentation, identified below, 
has been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the January and 
March 2004 RO notice letters (which substantially completed 
the VA's notice requirements in this case), the RO gave the 
veteran further opportunities to furnish information and/or 
evidence pertinent to the claims before it readjudicated them 
on the basis of all the evidence of record by rating actions 
of March 2004 and June 2006.

Hence, the Board finds that any failure on the part of the VA 
in not completely fulfilling VCAA notice requirements prior 
to the RO's initial adjudication of the claims is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code, as well as the 
effective date pertaining thereto.  In this case, the Board 
finds that the appellant was informed of the applicable 
rating formulas in the February 2002 Statement of the Case 
and the March 2004 rating action, and of the effective date 
information in the August 2006 RO letter, and that this 
suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available VA medical records up to 2004.  The veteran was 
afforded comprehensive VA orthopedic examinations in December 
2000 and June 2004.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Under former DC 5295, lumbosacral strain with characteristic 
pain on motion warranted a 10% rating.  A 20% rating required 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40% rating required severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a (as in effect prior to 26 
September 2003). 

Alternatively, the disability can be evaluated on the basis 
of limitation of motion.  Under former DC 5292, a 10% rating 
required slight limitation of lumbar spine motion; a 20% 
rating required moderate limitation of motion; and a 40% 
rating required severe limitation of motion.  38 C.F.R. 
§ 4.71a (as in effect prior to          26 September 2003).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence in light of the criteria 
of former DCs 5292 and 5295, the Board finds that moderate 
lumbar spine limitation of motion, or muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position were not shown at any time prior to 10 
June 2004.

On December 2000 VA orthopedic examination, the veteran 
complained of lumbar pain, with flare-ups approximately once 
per month associated with lifting and bending, which flare-
ups were alleviated with medication and rest.  He denied 
weakness, stiffness, fatigability, and lack of endurance with 
respect to the back.  The examiner commented that the back 
disability had had a minimal effect on the veteran's usual 
occupation and daily activities.  Current examination of the 
back showed no abnormalities.  The paraspinal musculature was 
normal, and range of motion appeared normal, with the veteran 
able to bring his middle fingertip to within 9 inches of the 
floor.  Specifically, forward flexion was to 85 degrees, 
backward extension to 25 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 35 degrees on the right 
and 30 degrees on the left.  There were no neurological 
abnormalities, muscle strength was 5/5, and the deep tendon 
reflexes were normal.  Lumbar spine X-rays were negative, 
showing grossly normal vertebral bodies.  The diagnosis was 
chronic lumbar sprain.

In July 2001, the veteran was seen in the VA outpatient 
clinic with a flare-up of low back pain without radiation.  
He denied weakness or paresthesias.  Examination showed full 
range of lumbar spine motion with paravertebral lumbar spasm, 
intact extremity neurovascular status, and equal deep tendon 
reflexes bilaterally.  Lumbosacral spine X-rays were normal, 
with normal intervertebral spaces.  The impression was 
exacerbation of chronic lumbar pain.  When seen again a week 
later for complaints of low back pain, the veteran denied 
numbness, weakness, and radiation to the legs.  On 
examination in July and again in October, there was minimal 
low back tenderness.  Although magnetic resonance imaging 
(MRI) in October revealed a small left paracentral herniated 
disc at T4-5, and the veteran was advised that surgery would 
provide no relief, the Board notes that the veteran is not 
service-connected for a thoracic spine disability.  
Examination in November showed mild left lumbar paraspinal 
tenderness and no spasm.  Range of motion was fair but self-
limited because of pain.  Thoracic spine MRI revealed a 
herniated     T4-5 disc (a non-service-connected disability), 
but, significantly, MRI of the service-connected lumbar spine 
was unremarkable.  The assessment was likely mechanical low 
back pain.             

The record is devoid of additional medical records of 
treatment for the veteran's low back prior to June 2004.
      
Clearly, the findings from 2000 and 2001 provide no basis for 
more than the       10% rating assigned prior to 10 June 2004 
under either former DCs 5292 or 5295.  In reaching this 
conclusion, the Board has considered the 2000 VA examiner's 
notation that the service-connected back disability had had 
only a minimal effect on the veteran's usual occupation and 
daily activities, and VA clinical findings that show no 
evidence of the symptoms required for a 20% rating, i.e. 
moderate limitation of lumbar spine motion, or muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

Effective 26 September 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain, renumbered DC 
5237), are rated pursuant to the criteria set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides that a 20% rating is assignable 
for forward motion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40% 
rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50% 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100% rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  Under the revised rating schedule, 
forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.

Pertinent evidence since September 26, 2003 consists of the 
10 June 2004 VA orthopedic examination report, which reflects 
the veteran's complaints of low back pain on and off, which 
became aching discomfort by the end of his work day as a 
mechanic, which involved repeated bending, lifting pushing, 
and pulling.  The pain intermittently radiated to the right 
buttock and medial right leg.  There were no other flare-ups, 
numbness, weakness, or bladder or bowel complaints.  The 
examiner noted that the veteran did not require any assistive 
devices, had no limitation in walking, was independent in 
activities of daily living, and had had no absences from or 
lag in work because of back pain.  The back disability did 
affect his family life, in that he was irritable and wanted 
to rest, and lacked energy for activities with his wife and 
children.  He was able to participate in recreational 
activities including hunting, but had difficulty driving long 
distances.

On examination, gait and station were normal, and the veteran 
was able to walk on his tiptoes and heels.  There was no 
deformity or muscle spasm of the thoraco-lumbar spine.  On 
range of motion testing, forward flexion was to 80 degrees, 
with repeat flexions to 80 and 60 degrees with increased 
pain, evident by objective muscle spasm and painful motion.  
Backward extension was to 20 degrees, with repeated 
extensions to 20 and 10 degrees.  Lateral flexion and 
rotation were to      30 degrees each bilaterally, with 2 
additional repeated flexions and rotation to       30 degrees 
each, with no change in the degrees of range of motion upon 
repeated examinations.  Lasegue's sign was negative.  
Neurological examination showed no weakness or sensory loss, 
and the deep tendon reflexes were 2+ and symmetrical.  March 
2004 lumbar spine X-rays were normal.  The assessment was 
biomechanical low back pain.         

Clearly, the above-referenced findings from 2004 provide no 
basis for more than the currently assigned 20% rating under 
DC 5237.  In reaching this conclusion, the Board has 
considered the VA clinical findings on examination which 
showed no evidence of the symptoms required for a 40% rating, 
i.e. forward flexion of the thoracolumbar spine that is 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine (which is required for a rating in excess 
of 20% under the General Rating Formula).

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the DCs predicated 
on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the 10% rating prior to 10 June 2004 and 
the current 20% rating.  In this regard, the Board notes the 
2000 VA examiner's notations of flare-ups approximately once 
per month which were alleviated with medication and rest, and 
the veteran's denial of weakness, stiffness, fatigability, 
and lack of endurance with respect to the back, as well as 
his comment that the back disability had had only a minimal 
effect on the veteran's usual occupation and daily 
activities.  Although on the 2004 VA examination repeated 
forward flexion and backward extension caused decreases from 
the veteran's maximum demonstrated 80 and 20 degrees, 
respectively, he was nonetheless able to forward flex to 60 
degrees and backward extend to 10 degrees, and there was no 
change in the degrees of range of motion upon repeated 
lateral flexion and rotation.  Moreover, there was no 
weakness, sensory loss, or impairment of motor skills, muscle 
function, or strength.  Hence, the record presents no basis 
for assignment of any higher rating based on DeLuca factors, 
alone.

Further, no other DC provides any basis for assignment of any 
higher rating.  Under the applicable criteria, ratings in 
excess of 20% are available for residuals of a fractured 
vertebrae, ankylosis of the lumbar or entire spine, and 
intervertebral disc syndrome; however, as the medical 
evidence does not demonstrate that the veteran's service-
connected low back disability involves any of above, there is 
no basis for evaluation thereof under former DCs 5285, 5286, 
5289, or 5293 (revised as 5243, effective 26 September 2003), 
respectively.  

Under these circumstances, the record presents no basis for 
assignment of a higher rating under any former or revised 
applicable rating criteria.

For all the foregoing reasons, the Board finds that the 
claims for ratings in excess of 10% prior to 10 June 2004 and 
in excess of the currently-assigned 20% for the service-
connected low back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10% for a low back disability prior to 
10 June 2004 is denied.

A rating in excess of the currently-assigned 20% for a low 
back disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


